Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Appellant contended that the evidence sought to be used against him should have been suppressed because it was procured by an unlawful search and seizure in violation of his rights under the Fourth and Fourteenth Amendments of the Constitution of the United States in that the search warrant, pursuant to which the search and seizure in appellant’s apartment was conducted, was issued without probable cause and in that the search and seizure of appellant’s automobile was not voluntarily consented to by appellant. The Court of Appeals held that appellant’s constitutional rights had not been violated. [See 21 N Y 2d 806.]